Sognier, Judge.
Chimurenga K. S. Jenga and his wife, Natsu Saito Jenga, appeal from the superior court’s dismissal of their appeal from an interlocutory order of the City Court of Atlanta.
*437Decided October 24, 1989.
Rehearing denied November 8, 1989
Chimurenga Jenga, pro se.
Natsu Jenga, pro se.
Raines F. Carter, for appellee.
Clinton E. Deveaux, pro se.
1. The record reveals that the order appealed from was one continuing the probable cause hearing of appellants on various charges and prohibiting appellants from exhibiting certain symbols and books on their clothing or in the courtroom. The superior court dismissed the appeal because “the evidence discloses no final appealable order.” An appeal to the Superior Court from an order of the city courts may be taken only by petition for certiorari pursuant to OCGA § 5-4-3, and only from a “decision or judgment.” “ ‘The writ of certiorari does not lie to correct a judgment of an inferior judicatory until after a final determination of the cause. . . .’ (Cit.)” Attwell v. Sears, Roebuck, 159 Ga. App. 811, 812 (2) (285 SE2d 199) (1981). Appellants neither appealed from a final decision or judgment nor filed a petition for certiorari pursuant to OCGA § 5-4-3, and accordingly we find no error by the superior court in dismissing the appeal.
However, even if we assume, arguendo, that appellants’ appeal was correctly filed in superior court despite their failure to avail themselves of proper procedure, review by this court may be had of the superior court’s order only by filing an application for leave to appeal. See OCGA § 5-6-35 (a) (1). As appellants have not filed such an application, we are without jurisdiction to consider the appeal, and it is accordingly dismissed. Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1) (1983).
We note, without commenting on the merits of the contention, that even if the original order is viewed as an injunction, as urged by appellants, and is thus directly appealable from the city court pursuant to OCGA § 5-6-34 (a) (4), the appeal is directly to the Supreme Court, and the time for such an appeal expired long before the appeal at bar was dismissed by the superior court.
2. We find without merit all other contentions made by appellants.

Appeal dismissed.


Banke, P. J., and Pope, J., concur.